UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 29, 2010 JACKSONVILLE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Federal 000-49792 33-1002258 (State or Other Jurisdiction) of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1211 West Morton Avenue, Jacksonville, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(217) 245-4111 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. (a) The Special Meeting of Stockholders of Jacksonville Bancorp, Inc., a federal corporation (the “Company”) was held on June 29, 2010. (b) There were 1,920,817 shares of common stock of the Company eligible to be voted at the Special Meeting and 1,603,485 shares represented in person or by proxy at the Special Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Special Meeting and the vote for each proposal were as follows: 1. The approval of the Plan of Conversion and Reorganization. For Against Abstain Broker Non-Votes 68 - 2. The approval of the adjournment of the special meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of the special meeting to approve the Plan of Conversion and Reorganization. For Against Abstain Broker Non-Votes - 3A. The approval of a provision in Jacksonville Bancorp, Inc.’s Articles of Incorporation requiring a super-majority vote to approve certain amendments to Jacksonville Bancorp, Inc.’s Articles of Incorporation. For Against Abstain Broker Non-Votes - 3B. The approval of a provision in Jacksonville Bancorp, Inc.’s Articles of Incorporation requiring a super-majority vote of stockholders to approve stockholder-proposed amendments to Jacksonville Bancorp, Inc.’s Bylaws. For Against Abstain Broker Non-Votes - 3C. The approval of a provision in Jacksonville Bancorp, Inc.’s Articles of Incorporation to limit the voting rights of shares beneficially owned in excess of 10% of Jacksonville Bancorp, Inc.’s outstanding voting stock. For Against Abstain Broker Non-Votes - (c) Not applicable Item 8.01Other Events On July 6, 2010, the Company announced that Jacksonville Savings Bank depositors and the Company’s stockholders each approved the Plan of Conversion and Reorganization.A copy of the press release is included as exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (a) No financial statements of businesses acquired are required. (b) No pro forma financial information is required. (c) Not applicable. (d) 99.1 Press Release dated July 6, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. JACKSONVILLE BANCORP, INC. DATE:July 6, 2010 By: /s/ Diana S. Tone Diana S. Tone Chief Financial Officer EXHIBIT INDEX Press Release dated July 6, 2010
